NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JEROME CEASAR ALVERTO,                           No. 20-35280

                Plaintiff-Appellant,             D.C. No. 2:18-cv-01380-BJR

 v.
                                                 MEMORANDUM*
MICHELLE HENDERLING, sued
individually and in her/his official capacity;
RICHARD SAMP, Shift Lieutenant, sued
individually and in her/his official capacity,

                Defendants-Appellees,

and

STEPHEN T. EWING; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Western District of Washington
                Barbara Jacobs Rothstein, District Judge, Presiding

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Washington state prisoner Jerome Ceasar Alverto appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

retaliation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because, even

assuming defendant Samp had retaliatory motive against Alverto, Alverto failed to

raise a genuine dispute of material fact as to whether defendants took any adverse

actions against Alverto because of Alverto’s grievance against defendant Samp.

See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting forth

elements of a First Amendment retaliation claim in the prison context). We reject

as unsupported by the record Alverto’s contentions that defendant Henderling’s

actions set in motion acts that led to constitutional violations and that defendants’

statements were unsworn.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Alverto’s motion to extend the time to file his reply brief (Docket Entry No.

18) is granted. The Clerk will file Alverto’s reply brief (Docket Entry No. 20).

      AFFIRMED.




                                          2                                       20-35280